938 So.2d 570 (2006)
CITIZENS PROPERTY INSURANCE CORPORATION, Petitioner,
v.
DAN K. RICHARDSON and YUEH-CHAO RICHARDSON, Respondents.
Case No. 2D06-1072.
District Court of Appeal of Florida, Second District.
Opinion filed September 15, 2006.
R.G. (Mack) McCormick, Jr., of Haas, Dutton, Blackburn, Lewis, Longley and Lee, P.L., Tampa, for Petitioner.
Bruce A. Aebel of Fowler White Boggs Banker P.A., Tampa, for Respondents.
FULMER, Chief Judge.
The petition for writ of certiorari is denied. With respect to that portion of the trial court's order addressing Request for Production No. 5, which directs Citizens Property Insurance Corporation to provide all allegedly privileged documents to the trial court for an in camera inspection, we conclude that certiorari relief is premature. See Cape Canaveral Hosp. v. Leal, 917 So. 2d 336, 339-40 (Fla. 5th DCA 2005).
Denied; remanded for further proceedings.
WHATLEY and WALLACE, JJ., Concur.
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DETERMINED.